DETAILED ACTION

This action is in response to the application filed on 9/11/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 	Regarding claim 1, it’s not clear as to what is meant by the limitation “a potential of the sawtooth-wave signal”, “a bottom potential” and “a potential of a first pulse-width instruction voltage signal”. It’s not clear as to what is meant by the limitation “potential”. 	Dependent claims 2-16 inherits the deficiencies of independent claim 1 and are therefore also rejected under 35 U.S.C. 112 second paragraph. 	Further regarding claim 2, it’s not clear as to which circuit of claim 1 the linear characteristics of the sawtooth-wave signal”. It’s not clear as to what defines a linear characteristic.  	Further regarding claim 3, it’s not clear as to which circuit of claim 1 the limitation “the circuit of claim 1” is in reference to. Furthermore, it’s not clear as to how the first and second detector circuits are equivalent during a signal response time, based on the limitation “the first detector and the second detector are circuits that are equivalent to each other in a signal response time”; and it’s not clear as to what is meant by the limitation “a signal response time of the first PWM-signal output circuit”.	 	Further regarding claim 4, it’s not clear as to which circuit of claim 1 the limitation “the circuit of claim 1” is in reference to. 	Further regarding claim 5, it’s not clear as to which circuit of claim 1 the limitation “the circuit of claim 1” is in reference to. Furthermore, it’s not clear as to which sawtooth-wave signal the limitation “a linear range of which” is in reference to. Furthermore, it’s not clear as to what is meant by the limitation “the second detector detects the second timing based on the first sawtooth-wave signal or the second sawtooth-wave signal having detected the first timing”. It appears that some language may be missing from the claim.   	Further regarding claim 6, it’s not clear as to which circuit of claim 5 the limitation “the circuit of claim 5” is in reference to. Furthermore it’s not clear as to how the first timing is being detected because claim 1 states that the first timing is when a potential of the sawtooth-wave signal exceeds a bottom potential. The first or second sawtooth-wave output is not mentioned in regards to the first timing, therefore it’s not Further regarding claim 7, it’s not clear as to which circuit of claim 5 the limitation “the circuit of claim 5” is in reference to. Furthermore it’s not clear as to how the second timing is being detected because claim 1 states that the second timing is when potential of the sawtooth-wave signal exceeds a potential of a first pulse-width instruction voltage signal. The first or second sawtooth-wave output is not mentioned in regards to the second timing, therefore it’s not clear as to how the second timing in Claim 7 is now based off a first or second sawtooth-wave output.  	Further regarding claim 8, it’s not clear as to which circuit of claim 5 the limitation “the circuit of claim 5” is in reference to. Furthermore, it’s no clear as to which sawtooth-wave signal the limitation “the sawtooth-wave signal” is in reference to. 	Further regarding claim 9, it’s not clear as to which circuit of claim 8 the limitation “the circuit of claim 8” is in reference to. 	Further regarding claim 10, it’s not clear as to which circuit of claim 6 the limitation “the circuit of claim 6” is in reference to. Furthermore, it’s not clear as to what is meant by the limitation “a highest potential of the sawtooth-wave signal”. It’s not clear as to what is meant by the limitation “potential”. 	Further regarding claim 11, it’s not clear as to which circuit of claim 9 the limitation “the circuit of claim 9” is in reference to. Furthermore, it’s not clear as to how the delay circuit adjust a time interval between the first and second timing, because the first and second timing are detections of comparison results between two instances.  	Further regarding claim 12, it’s not clear as to which circuit of claim 5 the Further regarding claim 13, it’s not clear as to which circuit of claim 5 the limitation “the circuit of claim 5” is in reference to. Furthermore, it’s not clear as to what meant by the limitations “linear ranges”, “potential rising rates”, “a predetermined top potential”, and “a highest potential”. It’s not clear as to what is meant by the limitation “potential”. 	Further regarding claim 14, it’s not clear as to which circuit of claim 1 the limitation “the circuit of claim 1” is in reference to. Furthermore, it’s not clear as to what meant by the limitations “a potential of the sawtooth-wave signal” and “a potential of a second pulse-width instruction voltage signal”. It’s not clear as to what is meant by the limitation “potential”. Furthermore, it’s not clear as to which sawtooth-wave signal the limitation “a linear range of which” is in reference to. Furthermore, it’s not clear as to what is meant by the limitations “the second detector detects the second timing based on the first sawtooth-wave signal or the second sawtooth-wave signal having detected the first timing” and “the third detector detects the third timing based on the first sawtooth-wave signal or the second sawtooth-wave signal having detected the first timing”. It appears that some language may be missing from the claim.   	Further regarding claims 15-16, it’s not clear as to what is meant by the limitation “a potential difference”. It’s not clear as to if the difference is present or not. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US Patent 10862397) in view of Chen et al. (US Patent 10186993). 	Regarding claim 1, as best understood, Liu et al. discloses (see fig. 1-3) a rectangular-wave-signal generating circuit comprising: a sawtooth-wave output circuit . 	
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US Patent 10862397) in view of Chen et al. (US Patent 10186993) and Li et al. (US .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY A GBLENDE whose telephone number is (571)270-5472. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JEFFREY A GBLENDE/Primary Examiner, Art Unit 2838